Citation Nr: 1422502	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-25 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to May 2002 and from February 2003 to May 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In October 2012, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the statement of the case in July 2011, the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The Board notes that the Veteran, as a lay person, filed his claim as service connection for posttraumatic distress disorder.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for his mental health disability, the Board has therefore stated the issues as set forth on the first page of this decision.  



FINDINGS OF FACT

1.  By a rating decision dated in July 2008, the RO originally denied a claim of service connection for an acquired psychiatric disorder, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the July 2008 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.

3.  Resolving all doubt in favor of the Veteran, an acquired psychiatric disability, depressive disorder, had its onset in service.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision which denied a claim for service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the July 2008 RO denial to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  An acquired psychiatric disability, depressive disorder with symptoms of anxiety and arousal, was incurred in service. 38 U.S.C.A. § 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim for service connection for an acquired psychiatric disorder is reopened and resolved in the Veteran's favor, further discussion here of compliance with the VCAA is not necessary.

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that a June 2007 claim of service connection for an acquired psychiatric disorder was denied in a rating decision dated in November 2007.  New and material evidence was received within one year of notice of the determination, and the June 2007 claim was reconsidered in a July 2008 rating decision.  The RO denied the claim on the basis that the evidence failed to establish an acquired psychiatric disorder resulted from the Veteran's active duty service.  The Veteran was notified of the decision by a letter issued in July 2008.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the July 2008 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his claim for service connection occurred in December 2010 when the Veteran filed a claim to reopen the claim for service connection for an acquired psychiatric disability.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for an acquired psychiatric disorder because the evidence did not demonstrate that the Veteran's current mental health disability resulted from service, particularly his service in the Persian Gulf.  Since the prior final rating decision in July 2008, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran, the Veteran's wife, and friends.

The service treatment records demonstrate that the Veteran was deployed to Iraq from April 2003 to March 2004.  In a post-deployment assessment, the Veteran stated he saw dead, wounded, or killed enemy combatants but he himself was not involved in direct combat.  He felt in great danger of being killed.  The Veteran stated that he served in a high stress combat environment.

In a VA examination in March 2011, the examiner stated that the Veteran had a mild to moderate depressive disorder.  The examiner attributed the Veteran's avoidance and arousal symptoms as causally related to the Veteran experiencing fear from hostile military or terrorist activities while he was in Iraq.  The examiner further opined it was as likely as not the Veteran's deployment and associated fear of hostile military action caused a link to his anxiety and re-experiencing symptoms, while depressive symptoms were considered "more or less" independent.  

To summarize the foregoing, the Veteran has submitted evidence of symptoms causing anxiety and avoidance.  The VA examiner in March 2011 related the symptoms of anxiety and avoidance to his service in Iraq, and depressive symptoms "more or less" so.  The Veteran has related the onset of his current anxiety symptoms to service as well by presenting evidence that his behaviors and experiences now are not what he did or experienced before his deployment.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran currently has an acquired psychiatric disability, depressive disorder with anxiety symptoms, as a result of service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current acquired psychiatric disability.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for an acquired psychiatric disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a psychiatric disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Claim for Service Connection for an Acquired Psychiatric Disorder

Although the Board does not weigh the evidence nor assess the credibility of the evidence when deciding whether to reopen a previously denied claim, the same is not true when deciding the merits of the reopened claim.  Indeed, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Psychoses is listed as a disease under § 3.309 as a chronic disease.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In February and March 2002, the Veteran was thought to be suicidal after comments he made to another soldier.  The Veteran stated it was all a misunderstanding although he admitted that in 1999, he was under stress and had become very emotional in 1999.

The service treatment records demonstrate that the Veteran was deployed to Iraq from April 2003 to March 2004.  In a post-deployment assessment, the Veteran stated he saw dead, wounded, or killed enemy combatants but he himself was not involved in direct combat.  He nevertheless felt in great danger of being killed.  He also inspected destroyed vehicles.  The Veteran otherwise did not describe any mental health symptoms.  

The Veteran stated that he served in a high stress combat environment and exposed to events of mortar attacks, death, and IEDs.  Assigned to a military police unit, he was also responsible for training Iraqi civilians, who sometimes were viewed as threats.  He also recalled another situation where a local civilian brought in a dead child, which reminded him of his own family situation.  He would feel anxious when going out on patrol with the Iraqi police.

Since returning, the Veteran did not initially notice his symptoms but now finds himself anxious at times and he is always on guard and on the lookout for danger.  Both he and others such as a fellow soldier stated the Veteran use to be more sociable before deployment.

Medical records indicate the Veteran first sought treatment in July 2007 for occasional nightmares, emotional numbing, and because he was always on alert.  Another record from that month indicated the Veteran's biggest problems were avoidant and re-experiencing symptoms.  He was hospitalized in October 2007 after he had trouble controlling his anger with family members.  The diagnosis at this time was posttraumatic stress disorder (PTSD).

In a VA examination in March 2011, the Veteran reported he avoids any reminders such as the news on the television.  He also avoids the firing range and only goes there when required for his duties as a police officer.  The examiner did not find any evidence of emotional numbness, foreshortened future, or decreased interest except as it related to the Veteran's depressive symptoms.  The Veteran had moderate arousal symptoms such as irritability and being short tempered, which is a change in his pre-deployment demeanor.  The examiner stated that the Veteran had a mild to moderate depressive disorder with symptoms such as a dysthymic mood and fleeting suicidal thoughts.  On the other hand, the Veteran had mild arousal symptoms including irritability, a short temper, a startle reaction, hypervigilance, and sleep disturbance.  The Veteran continually surveyed his surroundings and had contingency plans.  

The examiner attributed the Veteran's avoidance and arousal symptoms as causally related to the Veteran experiencing fear from hostile military or terrorist activities while he was in Iraq.  The examiner opined it was as likely as not that the Veteran's deployment and associated fear of hostile military action caused a link to his anxiety and re-experiencing symptoms, which were described as mild to moderate.  The VA examiner also diagnosed the Veteran with a depressive disorder, which was the overriding issue as to the Veteran's symptomatology.  The examiner stated that the depressive symptoms were "more or less" independent of the anxiety/re-experiencing symptoms.  Finally, the examiner concluded that the diagnosis of depressive disorder NOS was "substantially" caused by the Veteran's intercurrent, post-military stressors (e.g., his wife had cancer).   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

After a careful review of the evidence, and resolving all doubt in favor of the Veteran, the Board has concluded that the Veteran's claim for an acquired psychiatric disorder should be granted.  

The Veteran is competent to describe symptoms or events, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."(emphasis added)); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

The Board finds that the Veteran's lay statements are credible, as they are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  The Board therefore finds that the evidence of in-service incurrence of the stressors and the onset and progression of the Veteran's symptoms satisfies Shedden element (2).  

As to Shedden element (1), the Veteran has filed a claim for service connection for PTSD and medical providers at VA and the Vet Center have made a diagnosis of PTSD.  There is no evidence, however, that the diagnosis of PTSD conformed to the requirements of DSM-IV.  See 38 C.F.R. § 4.125.  Nevertheless, a claim for service connection for PTSD also encompasses a claim for service connection for all psychiatric disabilities afflicting a Veteran.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Thus, the Veteran is entitled to a grant of service connection on his current claim if the evidence establishes that a psychiatric disorder other than PTSD is related to service.  In a similar manner, although the Veteran has symptoms such as anxiety, there is no diagnosis of an anxiety disorder and service connection cannot be granted for anxiety disorder.   However, the VA examiner has diagnosed the Veteran with depressive disorder NOS and anxiety symptoms.  As such, Shedden element (1) has been demonstrated.

As noted, the Board finds that the Veteran's lay statements are credible, as they are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  The Board thus finds that the Veteran is competent to describe his symptoms originating in service and have remained since that time.  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  

The Board recognizes the examiner concluded that the Veteran's current life stressors are the "substantial" cause of his depressive symptoms, but the word "substantial" implies and does not preclude the Veteran's service in Iraq as a contributing cause of the disability.  From this, the Board finds that that service has caused a role in the Veteran's depressive disorder and also resulted in the avoidance and arousal symptoms.  Service does not have to be the sole or predominate cause of the mental health disability before service connection is granted.  Instead, the claim may be proven if the competent evidence establishes that it is a factor that resulted in the disability, and it need not be the principal cause of the disability.  38 C.F.R. § 3.303(a), (d).  See also, 38 C.F.R. § 3.312 (cause of death).  The Board finds that the Veteran's testimony as to the onset of his mental health symptoms in service, and continuation since service, as well as the medical evidence finding symptoms directly attributable to deployment in Iraq, satisfies Shedden element (3).  

Resolving doubt in favor of the Veteran, service connection for an acquired psychiatric disorder, depressive disorder NOS with symptoms of anxiety and arousal, is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability is reopened, and to this extent the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder, depressive disorder NOS with symptoms of anxiety and arousal, is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


